Case 3:20-cv-01747-PAD Document 26-6 Filed 04/16/21 Page 1 of 2

62
EXHIBIT 6
Fwd: Withdrawal of Offer - Dorado Estates 13

Karla Barrera <smkarla1 @gmail.com>
Thu 10/22/2020 11:08 AM

To: Alan Goldman <GoldieFun@msn.com>

Hello Alan,

Please find the withdrawal of my client's offer in the email below.

Karla

woceceene- Forwarded message ---------

From: Maria del Rosario Fernandez-Ginorio <chary@fertaiuoli.com>
Date: Thu, Oct 22, 2020 at 10:02 AM

Subject: Withdrawal of Offer - Dorado Estates 13

To: Karla Barrera <smkarlal@gmail.com>

Karla,

After consideration of the conditions proposed by seller Mr. Lee has decided to withdraw his offer at

this time. He wants to thank seller for his time and consideration. Please advise seller promptly and
confirm you have done so.

Thank you,

Chary

Maria del Rosario Fernandez-Ginorio

 

PO Box 195168 + San Juan, PR 00919-5168
Case 3:20-cv-01747-PAD Document 26-6 Filed 04/16/21 Page 2 of 2

BQ

Fe ‘rai U O [ ttc 221 Ponce de Leén Avenue, Suite 500 » San Juan, PR 00917

T. 787-766-7000
F. 787.766.7001
D. 787.777.1358

E. mfernandez@ferraiuoli.com

 

The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. If you have received this communication by error, please notify us immediately by
e-mail, and delete the original message.

P Before you print this E-mail, ask if it's really necessary. Our environment concerns us all...

Karla Barrera Morstad
Co-Owner of Goodwinds
Real Estate Broker
(Broker Lic. #C18174)
Founder of Island&Key

WWAWISLANDANDKEY.COM
Office: 787-340-9051
www.kitegoodwinds.com
Office: 787-233-7862
